Citation Nr: 0321864	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-06 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
lumbosacral strain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for degenerative disc 
disease of the thoracic spine, to include as secondary to 
service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from February 1987 to June 
1997. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the veteran's claims for 
an increased disability evaluation for his service-connected 
lumbosacral strain and for service connection for 
degenerative disc disease of the thoracic spine, to include 
as secondary to his service-connected lumbosacral strain.


REMAND

The veteran claims entitlement to a disability evaluation in 
excess of 10 percent for a lumbosacral strain on the basis 
that the currently assigned disability evaluation does not 
accurately reflect the severity of that disability.  In 
addition, the veteran claims entitlement to service 
connection for degenerative disc disease of the thoracic 
spine, to include as secondary to his service-connected 
lumbosacral strain.  A review of the record leads the Board 
to conclude that additional development is necessary in this 
case before proceeding with appellate disposition, as the 
record does not contain sufficient development to render a 
decision as to the veteran's claims at this time.

A review of the record discloses that, pursuant to authority 
provided by 38 C.F.R. § 19.9(a)(2) (2002), the Board 
undertook additional evidentiary development in this case, 
including obtaining the veteran's VA medical records.  
However, a recent opinion from the United States Court of 
Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because it permits the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration of that evidence.  
See Disabled American Veterans, et. al. v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit explained that, 
when the Board obtained and considered evidence that was not 
before the RO, an appellant has no means to obtain one review 
on appeal to the Secretary, because the Board is the only 
appellate tribunal under the Secretary.  Thus, the evidence 
obtained by the Board pursuant to the November 2002 
development request, namely, the veteran's VA medical 
records, cannot be considered by the Board as an initial 
matter.  

Additionally, the Board notes that the veteran was afforded a 
VA examination in July 2001 in connection with his claim for 
an increased disability evaluation for his lumbosacral strain 
and for his claim for service connection of arthritis of the 
thoracic spine.  A copy of the examination report is 
associated with the veteran's claims file.  However, it is 
unclear from the medical evidence of record whether the 
veteran's current arthritis of the thoracic spine is related 
to any injuries incurred during his service or to his 
service-connected disabilities.  In this regard, the Board 
notes that the veteran's July 2001 VA examination noted that 
the veteran had increased muscle tonus in the lower cervical 
and upper thoracic region and diffuse degenerative changes 
from T5-T10.  The examiner found that the veteran's thoracic 
degenerative spine disease was "mostly a benign bony 
abnormality" and that "there [was] no pathology related to 
the thoracic region", but nonetheless stated that "it [was] 
in the shoulders related to chronic conditions [listed] 
below."  The chronic disorder listed below was "[a]rthritis 
of the cervical spine and myofascial pain syndrome due to 
lumbosacral strain."  As such, the VA examination does not 
provide the information necessary for the Board to render an 
informed decision as to whether the veteran's degenerative 
disc disease of the thoracic spine is causally related to the 
veteran's service-connected disabilities or is a nonservice-
connected disability.  Therefore, the Board finds that the 
veteran should be afforded a VA examination in order to 
determine the nature and etiology of the veteran's current 
thoracic spine disorder, including whether this disorder is 
causally or etiologically related to any thoracic spine 
injury which may have occurred during his service or to his 
service-connected lumbosacral strain.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c) (VA has an affirmative duty 
to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to determine the nature, 
severity, and etiology of any current 
thoracic spine disorder that the veteran 
may have.  The veteran's VA claims 
folder should be made available to the 
examiner for review. The examiner is 
requested to review all pertinent 
records associated with the claims file, 
including the veteran's service medical 
records.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is then 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
current thoracic spine disorder was 
causally or etiologically related to the 
veteran's period of active military 
service, including his September 1995 
complaints and his service-connected 
lumbosacral strain, taking into 
consideration the veteran's medical, 
occupational, and recreational history 
prior to and since his active service, 
or whether any arthritis or other 
thoracic spine disorder is due to any of 
the veteran's other service-connected 
disorders, as noted in the veteran's 
claims file and medical records.  In 
addition, the examiner should opine as 
to whether the veteran's degenerative 
disc disease or arthritis of the 
thoracic spine is due to a trauma or a 
degenerative process.  If the 
degenerative disc disease or arthritis 
was due to trauma, the examiner should 
opine whether this disorder was due to 
any injury reported as occurring during 
service or whether the disorder was due 
to any post-service occupational or 
recreational activities, injuries 
reported by the veteran, or injuries 
noted in the medical evidence.  The 
examiner is requested to report 
complaints and clinical findings in 
detail and the basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2002), 
the claims file must be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  

2.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




